textDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 14, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 20130150764 A1), hereinafter referred to as “Patel”, in view of Jessup (US 4917694 A) and as evidenced by Hasan (“Standard Moisture Regain and Moisture Content of Fibers,” published on August 22, 2015 on https://www.textilecalculations.com).
	Regarding claim 14, Patel teaches a surgical gauze (wound dressing (400)) (see Figure 11), comprising a single-layer fabric comprising fibers of at least one first group of fibers (first yarns (410) including cellulosic fibers arranged in the majority of the dressing, see Paragraph [0047]) and fibers of at least one second group of fibers (at least one second yarn (420) including non-adherent polymeric fibers interlaced between the first yarns (410) in a warp direction to form a weaved pattern, see Paragraph [0047]) (the interwoven second fiber can be a polyester polymer, see Paragraph [0008]); the fibers of said first group being made of cotton (the first yarns (410) can be comprised of cotton, see Paragraph [0019]) and the fibers of said second group being made of polymeric material (the interwoven second fiber can be a polyester polymer, see Paragraph [0008]); said second group of fibers weighing less than 10% by weight on the total weight of the surgical gauze (the polyester substrate can be can consist essentially of a weft knitted fabric with from about 5% to 75% by weight of the wound dressing, see Paragraph [0006]) (as shown in Figure 9 a single fiber strand can account less than 10% of the wound dressing). However, Patel does not explicitly disclose the fibers of said first group of fibers being white and the fibers of said second group of fibers being blue or green, said first and second groups of fibers identifying different regions in the surgical gauze which can be recognized by color with the naked eye before and after use in an operating site.
	Jessup teaches a surgical sponge (10) comprising a first group of fibers (12) and second group of fibers (14), wherein the fibers of said first group are made of cotton and are white (sheet (12) of a low-count open-mesh gauze or washed gauze fabric, such as woven cotton, see Col. 2 lines 3-4) (the woven sheet (12) comprises a white color cotton material that takes the color of the wound environment) and the fibers of said second group of fibers being blue or green (visually detectable element (14) made from strands (16) having a blue or green color to contrast with the color the sheet (12), see Col. 3 lines 31-39), said first and second groups of fibers identifying different regions in the surgical gauze which can be recognized by color with the naked eye before and after use in an operating site (the sheet (12) and the visible element (14) identifies different parts of the dressing, see Figure 3) (the woven sheet (12) comprises a white color cotton material that takes the color of the wound environment) (in use visible element (14) contrasts the white cotton sheet (12) and contrast the color of the blood, see Col. 3 lines 25-43).
	Patel and Jessup are analogous art because both deal with surgical absorbent mesh gauze that is made from two different fiber materials. 
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the second group of fibers of Patel and further include the fibers being blue or green to visually contrast with the color of the first fibers, as taught by Jessup. Jessup teaches the feature of the invention is that the other strand significantly increases the visibility of the sponge in a patient's body when saturated by body fluids (see Col. 1 lines 66-68). Thus, a feature of the present invention is that the element minimizes the possibility that the sponge may be left in a patient's body during an operation (see Col. 2 lines 1-3).
	Patel and Jessup teach all of the limitations as discussed above. However, Patel and Jessup do not explicitly disclose said fibers of said first group of fibers having a higher regain rate than said fibers of said second group of fibers and said second group of fibers having a regain rate of less than 1%.
	As evidence by Hasan, cotton has moisture regain rate of 8.5 %, while polyester has a moisture regain rate of 0.4%, thus in the Patel and Jessup combination, the first group of fibers has a regain rate of 8.5% and the second group of fibers has a regain rate of 0.4%.  Therefore, a person having ordinary skill in the art before the effective filling date of the invention would reasonably expect the combination of Patel and Jessup to result in a surgical gauze having fibers groups that match the claimed regain rates.  
Regarding claim 22, Patel teaches a method for providing a surgical gauze (wound dressing (400)) (see Figure 11), the method including the following steps: providing at least one first group of fibers (first yarns (410) including cellulosic fibers arranged in the majority of the dressing, see Paragraph [0047]), providing at least one second group of fibers (at least one second yarn (420) including non-adherent polymeric fibers interlaced between the first yarns (410) in a warp direction to form a weaved pattern, see Paragraph [0047]) (the interwoven second fiber can be a polyester polymer, see Paragraph [0008]), and weft and warp weaving fibers that belong to at least one first group of fibers with fibers that belong to at least one second group of fibers (the majority of the dressing is made from the first cotton fiber (410) and the at least second polymeric fiber (420) can be interlaced in a warp direction, see Figure 11) and said second group of fibers weighing less than 10% by weight on the total weight of the surgical gauze (the polyester substrate can be can consist essentially of a weft knitted fabric with from about 5% to 75% by weight of the wound dressing, see Paragraph [0006]) (as shown in Figure 9 a single fiber strand can account less than 10% of the wound dressing). However, Patel does not explicitly disclose the fibers of said first group of fibers being white and the fibers of said second group of fibers being blue or green, said first and second groups of fibers identifying different regions in the surgical gauze which can be recognized by color with the naked eye before and after use in an operating site.
Jessup teaches a surgical sponge (10) comprising a first group of fibers (12) and second group of fibers (14), wherein the fibers of said first group are made of cotton and are white (sheet (12) of a low-count open-mesh gauze or washed gauze fabric, such as woven cotton, see Col. 2 lines 3-4) (the woven sheet (12) comprises a white color cotton material that takes the color of the wound environment) and the fibers of said second group are made of polymeric material and are blue or green (visually detectable element (14) made from strands (16) having a blue or green color to contrast with the color the sheet (12), see Col. 3 lines 31-39), said first and second groups of fibers identify different regions in the surgical gauze configured to be recognized by color with the naked eye of a user before and after use in an operating site (the sheet (12) and the visible element (14) identifies different parts of the dressing, see Figure 3) (in use visible element (14) contrasts the white cotton sheet (12) and contrast the color of the blood, see Col. 3 lines 25-43).
Patel and Jessup are analogous art because both deal with surgical absorbent mesh gauze that is made from two different fiber materials. 
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the second group of fibers of Patel and further include the fibers being blue or green to visually contrast with the color of the first fibers, as taught by Jessup. Jessup teaches the feature of the invention is that the other strand significantly increases the visibility of the sponge in a patient's body when saturated by body fluids (see Col. 1 lines 66-68). Thus, a feature of the present invention is that the element minimizes the possibility that the sponge may be left in a patient's body during an operation (see Col. 2 lines 1-3).
	Patel and Jessup teach all of the limitations as discussed above. However, Patel and Jessup do not explicitly disclose said fibers of said second group of fibers having a lower regain rate than said fibers of said first group of fibers and said second group of fibers having a regain rate of less than 1%.
	As evidence by Hasan, cotton has moisture regain rate of 8.5 %, while polyester has a moisture regain rate of 0.4%, thus in the Patel and Jessup combination, the first group of fibers has a regain rate of 8.5% and the second group of fibers has a regain rate of 0.4%.  Therefore, a person having ordinary skill in the art before the effective filling date of the invention would reasonably expect the combination of Patel and Jessup to result in a surgical gauze having fibers groups that match the claimed regain rates.  
Regarding claim 25, Patel teaches a surgical gauze (wound dressing (400)) (see Figure 11), comprising a single-layer fabric comprising fibers of at least one first group of fibers (first yarns (410) including cellulosic fibers arranged in the majority of the dressing, see Paragraph [0047]) and fibers of at least one second group of fibers  (at least one second yarn (420) including non-adherent polymeric fibers interlaced between the first yarns (410) in a warp direction to form a weaved pattern, see Paragraph [0047]) (the interwoven second fiber can be a polyester polymer, see Paragraph [0008]) the fibers of said first group of fibers being made of cotton or hemp (the first yarns (410) can be comprised of cotton, see Paragraph [0019]) and the fibers of said second group of fibers being made of polymeric material (the second yarns (420) may be comprised of a non-adherent polymeric material, see Paragraph [0020]), said first group of fibers comprises cotton or hemp treated by means of a process for increasing its absorption capacity (the second cotton absorbent layer (2) can be a absorbent fabric containing formulation for promoting hemostasis and absorption, such as alum mordant, see pg.6 22-28). However, Patel does not explicitly disclose the fibers of said first group of fibers being white and the fibers of said second group of fibers being blue or green, said first and second groups of fibers identifying different regions in the surgical gauze which can be recognized by color with the naked eye before and after use in an operating site.
Jessup teaches a surgical sponge (10) comprising a first group of fibers (12) and second group of fibers (14), wherein the fibers of said first group are made of cotton and are white (sheet (12) of a low-count open-mesh gauze or washed gauze fabric, such as woven cotton, see Col. 2 lines 3-4) (the woven sheet (12) comprises a white color cotton material that takes the color of the wound environment) and the fibers of said second group are made of polymeric material and are blue or green (visually detectable element (14) made from strands (16) having a blue or green color to contrast with the color the sheet (12), see Col. 3 lines 31-39), said first and second groups of fibers identify different regions in the surgical gauze configured to be recognized by color with the naked eye of a user before and after use in an operating site (the sheet (12) and the visible element (14) identifies different parts of the dressing, see Figure 3) (in use visible element (14) contrasts the white cotton sheet (12) and contrast the color of the blood, see Col. 3 lines 25-43).
Patel and Jessup are analogous art because both deal with surgical absorbent mesh gauze that is made from two different fiber materials. 
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the second group of fibers of Patel and further include the fibers being blue or green to visually contrast with the color of the first fibers, as taught by Jessup. Jessup teaches the feature of the invention is that the other strand significantly increases the visibility of the sponge in a patient's body when saturated by body fluids (see Col. 1 lines 66-68). Thus, a feature of the present invention is that the element minimizes the possibility that the sponge may be left in a patient's body during an operation (see Col. 2 lines 1-3).
Patel and Jessup teach all of the limitations as discussed above. However, Patel and Jessup do not explicitly disclose said fibers of said second group of fibers having a lower regain rate than said fibers of said first group of fibers and said second group of fibers having a regain rate of less than 1%.
	As evidence by Hasan, cotton has moisture regain rate of 8.5 %, while polyester has a moisture regain rate of 0.4%, thus in the Patel and Jessup combination, the first group of fibers has a regain rate of 8.5% and the second group of fibers has a regain rate of 0.4%.  Therefore, a person having ordinary skill in the art before the effective filling date of the invention would reasonably expect the combination of Patel and Jessup to result in a surgical gauze having fibers groups that match the claimed regain rates.  
6.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 20130150764 A1), hereinafter referred to as “Patel”, in view of Jessup (US 4917694 A) and as evidenced by Patwary (“Hemp Fiber | Physical and Chemical Properties of Hemp Fiber,” published on July 19, 2012 on https://textilefashionstudy.com).
Regarding claim 24, Patel teaches a surgical gauze (wound dressing (400)) (see Figure 11) comprising a single-layer fabric comprising fibers of at least one first group of fibers (first yarns (410) including cellulosic fibers arranged in the majority of the dressing, see Paragraph [0047]) and fibers of at least one second group of fibers (at least one second yarn (420) including non-adherent polymeric fibers interlaced between the first yarns (410) in a warp direction to form a weaved pattern, see Paragraph [0047])  (the interwoven second fiber can be a polyester polymer, see Paragraph [0008]), the fibers of said first group being made at least partially of hemp (the first yarns can comprise naturally occurring cellulosic materials such as hemp, see Paragraph [0025]) and the fibers of said second group being made of polymeric material (second yarn (420) can be made from non-adherent polymeric fibers, see Paragraph [0047]); and said second group of fibers weighing less than 10% by weight on the total weight of the surgical gauze (the polyester substrate can be can consist essentially of a weft knitted fabric with from about 5% to 75% by weight of the wound dressing, see Paragraph [0006]) (as shown in Figure 9 a single fiber strand can account less than 10% of the wound dressing). However, Patel does not explicitly disclose the fibers of said first group of fibers being white and the fibers of said second group of fibers being blue or green, said first and second groups of fibers identifying different regions in the surgical gauze which can be recognized by color with the naked eye before and after use in an operating site.
Jessup teaches a surgical sponge (10) comprising a first group of fibers (12) and second group of fibers (14), wherein the fibers of said first group are made of cotton and are white (sheet (12) of a low-count open-mesh gauze or washed gauze fabric, such as woven cotton, see Col. 2 lines 3-4) (the woven sheet (12) comprises a white color cotton material that takes the color of the wound environment) and the fibers of said second group are made of polymeric material and are blue or green (visually detectable element (14) made from strands (16) having a blue or green color to contrast with the color the sheet (12), see Col. 3 lines 31-39), said first and second groups of fibers identify different regions in the surgical gauze configured to be recognized by color with the naked eye of a user before and after use in an operating site (the sheet (12) and the visible element (14) identifies different parts of the dressing, see Figure 3) (in use visible element (14) contrasts the white cotton sheet (12) and contrast the color of the blood, see Col. 3 lines 25-43).
Patel and Jessup are analogous art because both deal with surgical absorbent mesh gauze that is made from two different fiber materials. 
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the second group of fibers of Patel and further include the fibers being blue or green to visually contrast with the color of the first fibers, as taught by Jessup. Jessup teaches the feature of the invention is that the other strand significantly increases the visibility of the sponge in a patient's body when saturated by body fluids (see Col. 1 lines 66-68). Thus, a feature of the present invention is that the element minimizes the possibility that the sponge may be left in a patient's body during an operation (see Col. 2 lines 1-3).
Patel and Jessup teach all of the limitations as discussed above. However, Patel and Jessup do not explicitly disclose said fibers of said first group of fibers having a higher regain rate than said fibers of said second group of fibers and said second group of fibers having a regain rate of less than 1%.
	As evidence by Patwary, hemp has moisture regain rate of 12%, while polyester has a moisture regain rate of 0.4%, thus in the Patel and Jessup combination, the first group of fibers has a regain rate of 12% and the second group of fibers has a regain rate of 0.4%.  Therefore, a person having ordinary skill in the art before the effective filling date of the invention would reasonably expect the combination of Patel and Jessup to result in a surgical gauze having fibers groups that match the claimed regain rates.  
7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Patel and Jessup as applied in Claim 14, and further in view of Kiron (“Dyeing of Polyester Fabric with Disperse Dyes,” published on January 22, 2012 on https://textilelearner.net).
Regarding claim 17, Patel and Jessup teach all of the limitations as discussed above in claim 14. However, Patel and Jessup do not explicitly disclose wherein said second group of fibers is treated by adding a high energy disperse dye.
Kiron teaches the dyeing of hydrophobic fibers like polyester fibers with disperse dyes may be considered as a process of dye transfer from liquid solvent (water) to a solid organic solvent (fiber) and the application of heat to the dye liquor increases the energy of dye molecules.  
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the second fiber group of Patel and further include wherein the second fiber group is treated by a high energy disperse dye. Kiron teaches the benefits of using a high temperature dye method include accelerating the dyeing of textile fibers and heating of dye liquor swells the fiber to some extent and assists the dye to penetrate the fiber polymer system.
8.	Claims 18-19, 23, and 26 is rejected under 35 U.S.C. 103 as being unpatentable over Patel and Jessup, as applied in Claim 14, and in further view of Braga (CN 106413650 A) (as referenced in the translated copy).
	Regarding claim 18, Patel and Jessup teaches all of the limitations as discussed above in claim 14. However, Patel and Jessup do not explicitly disclose wherein said first group of fibers comprises cotton treated by a process for increasing absorption capacity.
	Braga teaches a surgical gauze (see Figure 2) comprising a first layer of material (1) and a second layer of material (2); wherein said first group of fibers comprises cotton treated by a process for increasing absorption capacity (the second cotton absorbent layer (2) can be a absorbent fabric containing formulation for promoting hemostatic and absorption, such as alum mordant, see pg.6 lines 22-28).
	Patel, Jessup, and Braga are analogous art because all deal with surgical absorbent mesh gauze that is made from two different fiber materials.
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the first group of fibers of modified Patel and further include wherein the cotton fiber group is treated by alum mordanting, as taught by Braga. Braga teaches alum mordanting increases the maximum absorptive properties of the fibers and improve the economic practicability (see pg. 6 lines 23-24).
	Regarding claim 19, Patel, Jessup, and Braga teaches all of the limitations as discussed above in claim 18 and Braga further teaches wherein said cotton is treated by a staining process with alum (absorbent fabric containing formulation for promoting hemostasis and absorption, such as alum mordant, see pg.6 lines22-28).
Regarding claim 23, Patel and Jessup teaches all of the limitations as discussed above in claim 22. However, Patel and Jessup do not explicitly disclose further including a step of treatment of said first group of fibers which is adapted to increase their absorption capacity.
Braga teaches a surgical gauze (see Figure 2) comprising a first layer of material (1) and a second layer of material (2); wherein said first group of fibers comprises cotton treated by a process for increasing absorption capacity (the second cotton absorbent layer (2) can be a absorbent fabric containing formulation for promoting hemostatic and absorption, such as alum mordant, see pg.6 lines 22-28).
	Patel, Jessup, and Braga are analogous art because all deal with surgical absorbent mesh gauze that is made from two different fiber materials.
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the first group of fibers of modified Patel and further include wherein the cotton fiber group is treated by alum mordanting, as taught by Braga. Braga teaches alum mordanting increases the maximum absorptive properties of the fibers and improve the economic practicability (see pg. 6 lines 23-24).
	Regarding claim 26, Patel and Jessup teaches all of the limitations as discussed above in claim 25. However, Patel and Jessup do not explicitly disclose wherein said cotton or said hemp is treated by staining with alum.
Braga teaches a surgical gauze (see Figure 2) comprising a first layer of material (1) and a second layer of material (2); wherein said first group of fibers comprises cotton treated by a process for increasing absorption capacity (the second cotton absorbent layer (2) can be a absorbent fabric containing formulation for promoting hemostatic and absorption, such as alum mordant, see pg.6 lines 22-28).
	Patel, Jessup, and Braga are analogous art because all deal with surgical absorbent mesh gauze that is made from two different fiber materials.
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the first group of fibers of modified Patel and further include wherein the cotton fiber group is treated by alum mordanting, as taught by Braga. Braga teaches alum mordanting increases the maximum absorptive properties of the fibers and improve the economic practicability (see pg. 6 lines 23-24).
9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Patel and Jessup as applied to Claim 14 above, and in further view of Colby (WO 2015017044 A1).
Regarding claim 20, Patel and Jessup teaches all of the limitations as discussed above in claim 14. However, Patel and Jessup do not explicitly disclose wherein said fibers of said first group of fibers are associated by a covalent bond with molecules of iodine-based or barium-based contrast media.
Colby teaches a surgical sponge (20) (see Figure 2) that includes a absorbent gauze material (22) and two-color strips (26 and 28), wherein said fibers of said first group of fibers are associated by a covalent bond with molecules of iodine-based or barium-based contrast media (any one of the colored strips 26, 28 may also include a radio-opaque material, such as barium sulfate, see last line of paragraph [0035]).
Patel, Jessup, and Colby are analogous art because all deal with a medical gauze comprising multiple fiber materials.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the first group of fibers of modified Patel and further include the fibers covalently bonded with molecules of barium-based contrast media, as taught by Colby. Colby teaches barium sulfate may be included in the fiber material such that it may be detected on an x-ray photograph (see last line of Paragraph [0036]).
10.	Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Patel and Jessup as applied to Claim 14 above, and in further view of Fronio (WO 2006102374 A2).
	Regarding claim 21, Patel and Jessup teaches all of the limitations as discussed above in claim 14. However, Patel and Jessup do not explicitly disclose further comprising a finishing treatment by association with zinc salts.
	Fronio teaches surgical mesh (20) (see Figure 8a-8d) further comprising a zinc salt bioactive coating that may be applied to the mesh, see pg. 14 lines 1-11).
	Patel, Jessup and Fronio are analogous art because all deal with a surgical mesh comprising two different materials. 
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the surgical gauze of modified Patel and further include a zinc salt bioactive coating, as taught by Fronio. Fronio teaches a bioactive coating could be any agent which provides a therapeutic or prophylactic effect; a compound that affects or participates in tissue growth, cell growth and/or cell differentiation; a compound that may be able to invoke a biological action such as an immune response; or a compound that could play any other role in one or more biological processes (see pg. 10 lines 14-22).
Allowable Subject Matter
11.	Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Claim 15 and 16 would be allowable for disclosing, inter alia, “wherein said fibers of said second group of fibers have a regain rate between and including 0.1% and 0.3%”.
Patel and Jessup teaches all of the limitations as discussed above. However, Patel and Jessup fails to teach the regain rate of the specific fibers. As evidence by Hasan the regain rate of the second fiber group, polyester, would normally be 0.4% which would fall outside of claimed range of the invention. There is no prior art that discloses regain rate of a fiber falling between these ranges. Therefore, the claimed invention would be considered allowable. 
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Braga (WO 2015075078 A1) teaches a surgical gauze (see Figure 1-4), comprising fibers of at least one first group of fibers (first layer (1)) and fibers of at least one second group of fibers (second layer (2)), , the fibers of said first group being made of cotton (absorbent layer (1) can be made from cotton, see pg. 10 lines 1-2) and the fibers of said second group being made of polymeric material (second layer (2) can be made from a cationic polyester, see pg. 10 lines 27-28), the fibers of said first group of fibers being white (see pg.1 lines 20-21) and the fibers of said second group of fibers being blue or green (see pg. 10 lines 3-4), said first and second groups of fibers identifying different regions in the surgical gauze which can be recognized by color with the naked eye before and after use in an operating site (first and second layers forms different regions of the gauze, see Figure 2). However, Braga fails to teach a single layer surgical gauze having a first group of fibers having a higher regain rate than the second group of fibers, the second group of fibers having a regain rate of less than 1% and weighing less than 10% by weight on the total weight of the surgical gauze.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (6/30/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        6 July 2022f